Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T89) Offering Period: January 3, 2012  January 17, 2012 2-year Callable Cert Plus Linked to the S&P 500® Index Return Profile  2-year securities linked to the performance of the S&P 500 ® Index  Leveraged return, with an Upside Participation Rate expected to be [160-200]% (to be determined on the Trade Date), in any appreciation of the S&P 500 ® Index, uncapped, subject to Early Redemption  If a Knock-In Event does not occur, the investor is entitled to receive at least their principal amount at maturity  If a Knock-In Event occurs and the Final Level is less than the Initial Level, the investor will receive a payment at maturity that will be less than their principal amount  Early Redemption at the option of the Issuer approximately 1 year before maturity; upon Early Redemption, the investor is entitled to receive 100% of their principal amount plus the Call Return  Any payment on the securities is subject to the credit risk of the Issuer Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be January 18, 2012 Settlement Date: Expected to be January 23, 2012 Underlying: S&P 500 ® Index Upside Participation Rate: Expected to be [160-200]% (to be determined on the Trade Date) Call Return: Expected to be 10% Early Redemption: Issuer has the right to redeem the note early on January 23, 2013; upon early redemption, investors will be entitled to a payment for each $1,000 principal amount of securities an amount in cash equal to the principal amount of the securities multiplied by the sum of 1 plus the Call Return Redemption Amount: Subject to Early Redemption, investors will be entitled to receive an amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return Underlying Return: If (a) the Final Level is greater than the Initial Level, then: Upside Participation Rate x [Final Level  Initial Level)/Initial Level]; (b) if the Final Level is equal to the Initial Level, then: zero; (c) if the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level  Initial Level)/Initial Level]; (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: Expected to be 70.0% of the Initial Level Knock-In Event: If the closing level of the Underlying is less than or equal to the Knock-In Level on any trading day during the Observation Period Observation Period: The period from but excluding the Trade Date to and including the Valuation Date Initial Level: The closing level of the Underlying on the Trade Date Final Level: The closing level of the Underlying on the Valuation Date Valuation Date: January 17, 2014 Maturity Date: January 23, 2014 CUSIP: 22546TKM2 Benefits  Offers uncapped, leveraged participation in the appreciation of the Underlying, subject to Early Redemption  Reduced downside risk due to a 30.0% contingent buffer Hypothetical Returns at Maturity Percentage Change in Underlying Redemption Amount per $1,000 Principal Amount (Knock In Event Does Not Occur (1) Redemption Amount per $1,000 Principal Amount (Knock In Event Occurs (1) 50% $1,900 $1,900 40% $1,720 $1,720 30% $1,540 $1,540 20% $1,360 $1,360 10% $1,180 $1,180 0% $1,000 $1,000 -10% $1,000 $900 -20% $1,000 $800 -30% NA $700 -40% NA $600 -50% NA $500 Assumes an Upside Participation Rate of 180%, a Knock-In Level of 70.0% and that there is no Early Redemption The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Risks  Investment may result in a loss of up to 100% of principal  The securities do not pay interest  The securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse  Redemption Amount will be less than the principal amount if a Knock-In Event occurs and the Final Level is less than the Initial Level. In such case, the return will be based on the percentage change in the Underlying  The return on the securities is affected by the Knock-In Level and the occurrence of a Knock-In Event  The securities are subject to Early Redemption, which will limit an investors ability to participate in any appreciation of the Underlying after Early Redemption  (See Additional Risk Considerations on the next page) Product Summary Horizon (years) 2-year Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET (T89) Offering Period: January 3, 2012  January 17, 2012 2-year Cert Plus Linked to S&P 500 ® Index Additional Risk Considerations  Prior to maturity, costs such as concessions and hedging may affect the value of the securities  Liquidity  The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuers credit ratings, may be a contributing factor.  Potential Conflicts  We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (CSSU), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer.  As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled Product Risks on the preceding page and this section Additional Risk Considerations are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in particular, review the Product Risks and Additional Risk Considerations sections herein, the Selected Risk Considerations section in the pricing supplement, and the Risk Factors section of the product supplement, which set forth risks related to an investment in the securities. Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters address herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments.
